Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

Spalenka (US 2019/0102622 A1) describes for each oil well location that is identified, satellite (or similar) imagery is received and analyzed to determine if construction has commenced at the site of the oil well, i.e., to identify and confirm the presence of a cleared area of land. Various image processing techniques can be employed to identify this change (i.e., ground clearing and construction of an access road) across a series of received images in order to confirm the commencement of the construction of the oil well. For example, in one preferred image processing technique, a baseline image is first received and stored. Then, as new images are received, they are aligned and compared with the baseline image, and differences between the respective pixels in the image can be used to identify and confirm the presence of a cleared area of land.  Subsequent satellite (or similar) imagery is then analyzed to identify and confirm the arrival of a drilling rig at the site, and then the departure of the drilling rig from the site. Again, various image processing techniques can be employed to identify this change (i.e., arrival or departure of the drilling rig) across a series of received images. For example, with respect to the preferred image processing technique described above for confirmation that construction of an oil well has commenced, the same techniques can be applied to identify a drilling rig and associated equipment. For another example, objects on the drilling pad can be detected by using a machine learning model, such as a trained convolutional neural network, using satellite imagery from other similar sites. After departure of the drilling rig from the site, subsequent satellite (or similar) imagery may be analyzed to determine if and when construction of the oil well has been completed. For example, with respect to determining if and when construction of the oil well has been completed, the presence of certain equipment (such as frac pumping trucks) can provide such confirmation. For another example, with respect to such a determination as to if and when construction of the oil well has been completed, short-wave infrared imagery collected at night may be used to identify natural gas flaring that is indicative of an oil well that is producing oil. Subsequent satellite (or similar) imagery is then analyzed to determine if and when production facilities have been built at the site of the oil well. Again, various image processing techniques can be employed to identify this change (i.e., construction of production facilities at the site of the oil well) across a series of received images. For example, a machine learning model can be trained and applied as described above, but with images in the training set to be taken from other sites at times before and after installation of relevant production facilities. The final result of the above-described analysis is an identification of a completed oil well (or wells). That information is then communicated to third-party market participants and other interested parties, e.g., third parties who would not ordinarily have ready access to such information. Of course, as information about the status of the development of each oil well is determined at each analysis step, that information can also be communicated to third-party market participants and other interested parties. 

Babour (US 7826972 B2) describes a method for determining a formation electrical property under a sea floor, comprising: obtaining measurement data using a receiver having an impedance selected to be lower than an impedance of seawater at a measurement site; correcting the measurement data to obtain corrected data corresponding to data that would have been acquired using a receiver having an impedance matched with the impedance of the seawater; and deriving the formation property from the corrected data.

Khalil (US 2002/0084417 A1) describes a method for measuring at least one optical parameter of a sample having a plurality of layers having differing properties, said method comprising the steps of: a) introducing a beam of light into said sample at a light introduction site; b) collecting light re-emitted from said sample at a plurality of light collection sites, each of said light collection sites comprising at least two light collecting elements, each of said light collection sites located at a different distance from said light introduction site; c) determining the intensity of said light re-emitted at a first light collecting element of a light collection site located at a first distance from said light introduction site and the intensity of said light re-emitted at at least a second light collecting element of said light collection site located at said first distance from said light introduction site; d) determining the absorption coefficient and the scattering coefficient of said sample at a given depth of said sample by means of a mathematical relationship between intensity of said light re-emitted at said first light collecting element of said light collection site located at said first distance from said light introduction site and intensity of said light re-emitted at at least a second light collecting element of said light collection site located at said first distance from said light introduction site; e) determining the intensity of said light re-emitted at a first light collecting element of a light collection site located at a second distance from said light introduction site and the intensity of said light re-emitted at at least a second light collecting element of said light collection site located at said second distance from said light introduction site, wherein said second distance is greater than said first distance; f) determining the absorption coefficient and the scattering coefficient of the sample at a greater depth of said sample than that of step d) by means of a mathematical relationship between intensity of said light re-emitted at said first light collecting element of said light collection site located at said second distance from said light introduction site and intensity of said light re-emitted at at least a second light collecting element of said light collection site located at said second distance from said light introduction site.

Khalil (US 6353226 B1) describes a method for determining the concentration of an analyte in a sample, said sample having a plurality of layers, each of said layers having different properties, said method comprising the steps of:
a) introducing a beam of light into said sample at a light introduction site on a surface of said sample; b) determining the intensities of light re-emitted from said sample at a plurality of light collection sites on said surface of said sample, at least a first light collection site collecting light re-emitted mainly from a first layer of said sample, at least a second light collection site collecting light re-emitted mainly from a second layer of said sample, said first light collection site being at a first distance from said light introduction site, and said second light collection site being at a second distance from said light introduction site, said first distance being less than said second distance; c) determining at least one optical parameter of said first layer of said sample; d) determining at least one optical parameter of said second layer of said sample, said first layer having an average depth, as measured from said surface of said sample, of smaller magnitude than the average depth of said second layer, as measured from said surface of said sample; and e) determining the concentration of said analyte in said sample after said at least one optical parameter of said first layer of said sample and said at least one optical parameter of said second layer of said sample are determined by comparing said optical parameters determined in steps c) and d) with optical parameters that correspond to known concentrations of said analyte.

Babour (US 2008/0238428 A1) describes a method for determining a formation electrical property under a sea floor includes obtaining measurement data using a receiver having an impedance lower than an impedance of seawater at a measurement site; correcting the measurement data to obtain corrected data corresponding to data that would have been acquired using a receiver having an impedance matched with the impedance of the seawater; and deriving the formation property from the corrected data.

Khalil (US 6630673 B2) describes an apparatus for determining the concentration of an analyte in a sample, said apparatus comprising:
a) at least one source of light, said at least one source of light adapted to introduce light at a single light introduction site on a surface of said sample; b) at least two groups of light collecting elements, each of said groups of light collecting elements comprising at least two light collecting elements, each of said groups of light collecting elements located at a different distance from said light introduction site on said surface of said sample, each of said different distances corresponding to a different depth in said sample, wherein said light collecting elements comprise optical fibers, said optical fibers being arranged in a hexagonal close-packed structure; c) at least one detector for measuring light collected by said light collecting elements; and d) a signal processor to determine said concentration of said analyte of said sample.

Miller (US 2016/0339452 A1) describes a method comprising: providing a container comprising walls and a floor; providing a mixture, as a substantially homogenous mass of components effectively inseparable by the influence of gravity; filling the container from the floor to a liquid level thereabove, leaving an overlayer thereabove and comprising a gaseous composition; sampling the mixture by extracting a sample thereof from the container; separating the sample into at least three layers by centrifuging; measuring a light fraction constituting a light component, a heavy fraction constituting a heavy component, and a solid fraction constituting a solid component, based on the at least three layers; and calibrating an electrical sensor detecting the heavy species, based on the heavy fraction deduced from the measuring. An apparatus comprising: a source container containing a mixture of a light component constituting a first liquid, a heavy component constituting a second liquid, and a solid component inseparable under the influence of gravity; a separator operably connected to receive an exit flow from the source container an exit flow of the mixture and separate the first liquid from the second liquid; a destination container operably connected by an output line to receive from the separator at least one of the first and second liquids; and a control system comprising a sensor operably connected to provide a value reflecting a heavy fraction of the heavy component remaining in the light component exiting the separator; and the control system programmed to control the exit flow from the source container into the separator, based on the value.

Lundin (US 2011/0253642 A1) describes an oil collecting apparatus for collecting oil from the surface of water, the oil collecting apparatus comprising a set of oil booms (3) coupled to form a long line of oil booms, characterized in that the line of oil booms comprises, at a distance from each other, several anchorage points (4) for anchoring the oil boom (3) onto the sea bed, and that between the anchorage points and in conjunction with the oil boom there is an oil collecting station (5) for collecting the oil directed by the booms from the surface of water. A method for collecting oil from the surface of water, in which method a floating oil boom (3) is set into the water in a substantially perpendicular direction to the course of movement of the oil, characterized in that the oil boom (3) is anchored onto the sea bed by a number of anchorage points (4) at a distance from each other, this distance being clearly smaller than the length of the oil boom between them, the oil boom between two anchorage points (4) is arranged in a V-shape oriented away from the approaching oil slick, an oil collecting station (5) is secured to the tip of the V-shaped oil boom, wherein the oil gathered at the V tip is lifted from the water into the oil collecting station.

Drawings Objection
2.	The drawings are objected to under 37 CFR  § 1.83(a) because they fail to clearly show significant features of the subject matter specified in the claims.  See MPEP § 608.02(d).  At a minimum, representation of the following features should be added to the drawings to show the claimed invention as a whole:
a.	obtaining a sample of a crude oil associated with an extraction site from a plurality of extraction sites, the plurality of extraction sites being within a radius of 50 miles or less, the extraction site comprising a stored amount of the associated crude oil; generating a data fingerprint of the obtained sample of the associated crude oil; determining a representation of the data fingerprint based on a plurality of known data fingerprints; calculating one or more characteristic values for the associated crude oil based on the representation; matching the associated crude oil with a destination from a plurality of destinations based on the calculated one or more characteristic values; and transporting at least a portion of the stored amount of the associated crude oil to the matching destination. (claim 1)
	
Allowable Subject Matter
3.	Claims 1-21 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 20 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for transporting crude oil, comprising: calculating one or more characteristic values for the associated crude oil based on the representation; matching the associated crude oil with a destination from a plurality of destinations based on the calculated one or more characteristic values; and transporting at least a portion of the stored amount of the associated crude oil to the matching destination. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-19 are allowed due to their dependency on claim 1.

Regarding claim 20:
The primary reason for the allowance of claim 20 is the inclusion of a method for gathering and segregating a plurality of crude oils, comprising: calculating one or more characteristic values for each associated crude oil based on the representations; matching the associated crude oils with destinations from a plurality of destinations based on the calculated one or more characteristic values; and transporting at least a portion of the stored amount of each associated crude oil to the matching destination It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claim 21 is allowed due to their dependency on claim 20.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1 .111(b) and MPEP 707.07(a).
 
MPEP 714.14 state:  Under the decision in Ex parte Quayle, 25 USPQ 74, 1935 C.D. 11; 453 OG 213 (Comm’r Pat. 1935), after all claims in an application have been allowed the prosecution of the application on the merits is closed even though there may be outstanding formal objections which preclude fully closing the prosecution.
Amendments touching the merits are treated in a manner similar to amendments after final rejection, though the prosecution may be continued as to the formal matters. See MPEP § 714.12 and § 714.13.
See MPEP § 714.20 for amendments entered in part.
See MPEP § 607 for additional fee requirements.
See MPEP § 714 for non-compliant amendments.

MPEP 714.20 (C): In an application in which prosecution on the merits is closed, i.e., after the issuance of an Ex Parte Quayle action, where an amendment is presented curing the noted formal defect and adding one or more claims some or all of which are in the opinion of the examiner not patentable, or will require a further search, the amendment in such a case will be entered only as to the formal matter. Applicant has no right to have new claims considered or entered at this point in the prosecution. 

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
August 16, 2022